   Case: 1:17-cv-04105 Document #: 178 Filed: 07/18/19 Page 1 of 3 PageID #:2210




                               UNITED STATES DISTRICT COURT

                      FOR THE NORTHERN DISTRICT OF ILLINOIS

                                       EASTERN DIVISION



Craftwood II, Inc., et al.,                         Case No. 1:17-cv-04105

                Plaintiffs,                         Hon. Robert W. Gettleman

        v.                                          Magistrate Judge Jeffrey Cole

Generac Power Systems, Inc., et al.,

                Defendants.




     Plaintiffs’ Craftwood II, Inc., and Craftwood III, Inc.’s, Motion to Transfer Venue

                              Pursuant to 28 U.S.C. § 1404(a) or 1406(a)
   Case: 1:17-cv-04105 Document #: 178 Filed: 07/18/19 Page 2 of 3 PageID #:2211




        Plaintiffs Craftwood II, Inc., and Craftwood III, Inc., (“Plaintiffs”) respectfully move this

Court for an order transferring this action to the United States District Court for the Eastern

District of Wisconsin under 28 U.S.C. § 1404(a) or § 1406(a).

        As demonstrated in Plaintiffs’ concurrently filed memorandum, all of the elements to

transfer this action under 28 U.S.C. § 1404(a) for the convenience of the parties and in the

interests of justice are present. Plaintiffs seek an order that: venue is proper in this district, venue

is also proper in the Eastern District of Wisconsin, the Eastern District is more convenient for the

parties and witnesses, and a transfer would serve the interests of justice. Moore v. Motor Coach

Indus., 487 F. Supp. 2d 1003, 1006 (N.D. Ill. 2007). Based on these findings, Plaintiffs move for

an order transferring this action to the Eastern District of Wisconsin under 28 U.S.C. § 1404(a).

        If this Court finds that venue is not proper in this District for any reason, then Plaintiffs

move in the alternative to transfer this action to the Eastern District under 28 U.S.C. § 1406(a).

A transfer to the Eastern District of Wisconsin under Section 1406(a) is proper if this District is

the wrong venue because this action “could have been brought” in the Eastern District.



DATED: July 18, 2019                        PAYNE & FEARS LLP

                                            By:                    /s/ Scott O. Luskin

                                                  Scott O. Luskin
                                                  Payne & Fears LLP
                                                  200 N. Pacific Highway, Suite 825
                                                  El Segundo, CA 90245
                                                  Telephone: (310) 689-1750
                                                  Email: sol@paynefears.com

                                                  Attorneys for Plaintiffs Craftwood II, Inc., dba
                                                  Bay Hardware, and Craftwood III, Inc., dba
                                                  Lunada Bay Hardware, on behalf of themselves
                                                  and all others similarly situated



                                                  -1-
    Case: 1:17-cv-04105 Document #: 178 Filed: 07/18/19 Page 3 of 3 PageID #:2212




                                       Certificate of Service


         I hereby certify that on July 18, 2019, a true and correct copy of the foregoing document

was electronically filed with the Court using the CM/ECF system. All counsel of record who are

deemed to have consented to electronic service will be served with a copy of this document via

the Court’s CM/ECF system.



                                                  /s/ Scott O. Luskin
                                                  Scott O. Luskin
4825-6942-3261.1




                                                -2-
